ORIGINAL
           Jfn tbe Wniteb $)tate5 ~ourt of jfeberal ~Iaims
                                       No. 15-1132C
                                 (Filed: February 4, 2016)


      * * ******* *************                                             FILED
      CRAIG HENDRICKS,
                                                                           FEB - 4 2016
                                                                         U.S. COURT OF
                            Plaintiff,                                  FEDERAL CLAIMS


      v.

      THE UNITED STATES,

                            Defendant.

      *** * * * ** * * * * * * * * * * * * * *

                                          ORDER
              Plaintiff Craig Hendricks, appearingpro se, filed a complaint seeking
      approximately $1 billion for alleged violation of the constitutional prohibition
      on Cruel and Unusual Punishments as it might apply to incarcerated
      individuals accused or charged for non-violent drug offenses.' Defendant has
      moved to dismiss for lack of jurisdiction pursuant to RCFC rule 12(b)(l).
      Plaintiff has not filed a response, but we need not wait for one because it is
      clear on the face of the complaint that we lack jurisdiction to provide plaintiff
      the relief he seeks.

              Jurisdiction is a threshold matter. See Steel Co. v. Citizens for a Better
      Env't, 523 U.S. 83, 94-95 (1998). The court may raise the issue sua sponte at
      anytime. Folden v. United States, 379 F .3d 1344, 1354 (Fed. Cir. 2004). "If the
      court determines at any time that it lacks subject-matter jurisdiction, the court
      must dismiss the action." RCFC Rule 12(h)(3). Although plaintiffs appearing
      prose are afforded latitude in their pleadings, that cannot excuse jurisdictional
      failings. See Henke v. United States, 60 F.3d 795, 799 (Fed. Cir. 1995).

      'Plaintiffs one page complaint is wholly devoid of factual allegations and only
      contains the terminology, "cruel and unusual punishments for incarcerated
      individuals accused or charged for no-violent drug offenses."




'°·
       The Tucker Act, this court's primary grant of jurisdiction, only gives
this court authority to "render judgment upon any claim against the United
States founded either upon the Constitution, or any Act of Congress or any
regulation of an executive department, or upon any express or implied contract
with the United States ... in cases not sounding in tort." 28 U.S.C. § 1491(a)(l)
(2012).

        While plaintiff is afforded latitude, due to his pro se status, it is well
established that this court does not have jurisdiction to entertain plaintiffs
claim based upon alleged violation of the Eight Amendment's prohibition on
the cruel and unusual punishments. See Trafny v. United States, 503 F.3d
 1339, 1340 (Fed. Cir. 2007) ("the Court of Federal Claims does not have
jurisdiction over claims arising under the Eight amendment, as the Eight
Amendment is not money-mandating provision.") (internal quotation marks
and citations omitted). As such, the complaint does not meet the Tucker Act's
requirement for jurisdiction in this court.

       As to plaintiffs tort allegation arising from the same bar against alleged
cruel and unusual punishments, this court does not have jurisdiction over cases
sounding in tort. 28 U.S.C. § 1491 (excluding cases "sounding in tort"); Gable
v. United States, 106 Fed. Cl. 294, 297 (2012) ("The United States Court of
Federal Claims does not have jurisdiction to adjudicate tort claims.").

     Accordingly, the following is ordered:

      1. The Clerk of Court is directed to dismiss the complaint for lack of
     jurisdiction and enter judgment accordingly.


     ~o~;.fendant's motion to dismiss the orig:nal cA              t is de~



                                            ERIC G. BRUGGINK
                                            Judge




                                        2